EXHIBIT NO. 10.1

SECOND AMENDMENT TO LOAN AGREEMENT

This Second Amendment to Loan Agreement (the “Second Amendment”) is entered into
this 5th day of May, 2008, effective as of April 12, 2008 (the “Effective
Date”), by and between DEER VALLEY HOMEBUILDERS, INC., an Alabama corporation
(the “Borrower”) and FIFTH THIRD BANK, a Michigan banking corporation (the
“Bank”), and amends and modifies that certain Revolving Credit Loan and Security
Agreement dated April 12, 2006, as amended by Amendment to Loan Agreement dated
April 12, 2007 (collectively the “Loan Agreement”). All of the capitalized terms
used herein shall have the same identification and defined meanings as set forth
in the Loan Agreement unless otherwise specifically indicated or defined herein.

RECITALS:

A. The Bank currently has a $2,500,000.00 revolving credit loan facility to
Borrower (the “RLOC Loan”) as evidenced by a Renewal Revolving Credit Note dated
effective April 12, 2007 (the “RLOC Note”), secured under the Loan Agreement.

B. The Borrower has requested and the Lender has agreed to advance an additional
$5,000,000.00 under the RLOC Loan facility and consolidate the advance with the
renewal of the RLOC Loan for a modified RLOC Loan in the amount of $7,500,000.00
(the “Consolidation RLOC Loan”) as evidenced by a Renewal and Consolidation
Revolving Credit Note of even date herewith (the “Consolidation RLOC Note”)
pursuant to the terms of this Second Amendment and the other loan documents
herein referred.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the parties agree as follows:

1. Recitals. The above Recitals are true and correct and by this reference are
incorporated herein.

2. Loan and Note Terms. The Lender has made the Consolidation RLOC Loan in the
amount of $7,500,000.00 of even date herewith. The term “Loan” as defined in the
Loan Agreement shall henceforth be defined as to include the Consolidation RLOC
Loan. The term “Note” in the Loan Agreement shall henceforth be defined to
include the Consolidation RLOC Note. The Loan shall mature 364 days from the
Effective Date hereof.

3. Security and Eligible Accounts Receivable. The Consolidation RLOC Note shall
be continue to be secured by the Collateral as defined in the Loan



--------------------------------------------------------------------------------

Agreement, with the Accounts Receivable therein defined to specifically
henceforth include any and all Accounts Receivable payable by the State of
Mississippi Emergency Management Agency under the Mississippi Alternative
Housing Pilot Program or any other Government Backed Agency receivables, which
receivables shall not be excluded as “Eligible Accounts Receivable” under the
Loan Agreement (a) to the extent that they exceed 25% of the Borrower’s total
Accounts Receivable, or (b) to the extent which no more than 90 days shall have
elapsed from the original date of the relevant invoice.

4. Borrowing Base and Borrowing Base Certificate. The Borrowing Base definition
in the Loan Agreement is hereby deleted and the following Borrowing Base
definition is substituted in its place and stead:

“Borrowing Base” shall mean, at any date of determination thereof (which date
and determination shall be in the Bank’s sole discretion) an amount equal to the
sum of (i) 80% of Eligible Accounts Receivable, plus (ii) 50% of Eligible
Inventory (based upon the lower of actual cost or market value with a maximum
Inventory Borrowing Base of $1,500,000.00). The Bank has bargained for and
Borrower agrees and acknowledges that the Collateral not included in the
Borrowing Base is a cushion of collateral value in excess of the secured
advances under the Loan.

The Borrowing Base Certificate attached as Exhibit A to the Loan Agreement is
hereby revised in accordance with the Revised Borrowing Base Certificate
attached hereto as Exhibit A

5. Financial Statements and Reports. Sections 6.4 (a), (b) and (f) of the Loan
Agreement are amended as follows:

(a) Section 6.4 (a) is amended to provide that copies of federal corporate tax
returns are no longer required. The remaining reports required under Section 6.4
(a) shall continue to be due annually as stated.

(b) Section 6.4 (b) is modified to provide that the monthly financial statements
required under subsection (4) shall henceforth be required quarterly within 30
days of the end of each calendar quarter. The remaining reports required under
Section 6.4 (b) shall continue to be due monthly as stated.

(c) Section 6.4 (f) is deleted in its entirety.

6. Subordinate Indebtedness. Any loans or other indebtedness incurred by the
Borrower to any third party or to related party of the Borrower, whether now
existing or hereafter made, shall be subordinate and subordinated to the Loan.

7. Other Terms. Except as specifically modified and amended by the terms set
forth in this Amendment, all of the other terms, covenants, obligations and
conditions of the Loan Agreement shall remain in full force and effect.

 

2



--------------------------------------------------------------------------------

8. Guarantor Reaffirmation. Guarantor executes this Second Amendment to
re-affirm its liability for the Loan and the obligations of the Borrower under
the Loan Agreement as modified by this Second Amendment.

Entered into as of the day and year first above written.

 

        BORROWER: WITNESSES:     DEER VALLEY HOMEBUILDERS, INC.,     an Alabama
corporation

 

    By:  

/s/ Joel Logan

Signature of Witness       Joel Logan, as its President

 

      Print or type Name of Witness      

 

   

(CORPORATE SEAL)

Signature of Witness      

 

      Print or type Name of Witness         BANK:     FIFTH THIRD BANK,     a
Michigan banking corporation

 

    By:  

/s/ Chad Loar

Signature of Witness       Chad Loar, as its Vice President

 

      Print or type Name of Witness      

 

   

(CORPORATE SEAL)

Signature of Witness      

 

      Print or type Name of Witness           GUARANTOR:     DEER VALLEY
CORPORATION,     a Florida corporation

 

    By:  

/s/ Steve Lawler

Signature of Witness       Steve Lawler, as its Assistant Secretary

 

      Print or type Name of Witness      

 

   

(CORPORATE SEAL)

Signature of Witness      

 

      Print or type Name of Witness      

 

3



--------------------------------------------------------------------------------

EXHIBIT “A”

REVISED BORROWING BASE CERTIFICATE

FIFTH THIRD BANK

201 East Kennedy Blvd., Suite 1800

Tampa, Florida 33602

Pursuant to the Loan and Security Agreement, as amended, Borrower hereby
certifies, as of the above date, the following:

 

(A)    Current Value of Inventory       $                      (B)    Less:
Ineligibles       $                      (C)    Net Amount of Inventory (A) Less
(B)       $                      (D)    50% of (C) Not To Exceed $1,500,000.00
      $                      (E)    Aggregate Amount of Accounts Receivable   
   $                      (F)    Less: Ineligibles          Accounts over 60
days    $                            (or 90 days with regard to Gov’t Backed
A/R’s)          Accounts with Account Debtors having in excess of 25% of total
Eligible A/R          (not including Gov’t Backed A/Rs)    $
                           Other (if applicable)    $                           
Total Ineligible    $                         (G)    Net Amount of Eligible
Accounts Receivable (E) Less (F)       $                      (H)    80% of (G)
      $                      (I)    CURRENT BORROWING BASE:       $
                        (D) Plus (H)       (J)    The aggregate unpaid principal
Owed to Bank is (will not exceed maximum loan limit or (I) above)       $
                     (K)     Availability (I) Less (J), Less all issued and
Outstanding Letters of Credit,       $                     

 

4



--------------------------------------------------------------------------------

Not to exceed the maximum loan limit of $ 7,500,000.00

The undersigned hereby certifies, represents, and warrants to FIFTH THIRD BANK
(the “Bank”) as follows:

1. All the representations and warranties contained in the Loan and Security
Agreement or in any other related loan document are true and correct on the date
hereof.

2. No event of default has occurred, or would result from the advance made in
connection herewith, that constitutes an Event of Default under the Loan and
Security Agreement or any other related document.

3. The description of Eligible Inventory and Eligible Accounts and the values
assigned thereto are true and correct in all material respects (see attached
inventory declaration and accounts receivable aging). We are legal owners of the
inventory and the accounts receivable as identified above. We further certify
that the inventory is in good condition and that storage conditions are safe and
satisfactory for this type of inventory.

4. The aggregate unpaid principal balance of the Loan does not exceed the lesser
of the $7,500,000.00 (after taking into account issued and outstanding Letters
of Credit) Commitment or Borrowing Base.

This shall also certify that, for the month ending                     ,
200    , DEER VALLEY HOMEBUILDERS, INC., an Alabama corporation (the “Borrower”
or “Corporation”) was in compliance with the following covenants contained in
the Loan and Security Agreement between Bank and Borrower dated April 12, 2006,
as amended.

 

    

COVENANT

    

ACTUAL

  

COMPLIANCE

1.      Maintain a Debt Service Coverage Ratio of not less than 1.25 to 1.00
“Debt Service Coverage Ratio” is (1) (A) Net Income of Borrower, plus (B)
Interest Expense, plus (C) Depreciation & Amortization, minus (D) Distributions,
minus (E) Extraordinary Income / Non-Recurring Income, divided by (2) (A)
Current Portion of Long Term Debt Payments, plus (2) Interest Expense     
____________    ____________

 

5



--------------------------------------------------------------------------------

2.      Maintain a Debt to Tangible Net Worth Ratio of Not More than 2.00 to
1.00 “Debt to Tangible Net Worth Ratio” is: (1) (A) Total Liabilities of
Borrower, minus (B) Subordinated Debt, divided by (2) (A) Net Worth, plus (B)
Subordinated Debt, minus (C) Intangibles, minus (D) Related Party Receivables   
____________    ____________

 

By:  

 

    By:  

 

Its:  

 

    Its:  

 

Date:                     , 200         Date:                     , 200    

 

6